     Case: 1:19-cv-03179 Document #: 37 Filed: 08/05/19 Page 1 of 1 PageID #:106

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Mark Treadwell
                               Plaintiff,
v.                                                 Case No.: 1:19−cv−03179
                                                   Honorable Virginia M. Kendall
David Salgado, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 5, 2019:


       MINUTE entry before the Honorable Virginia M. Kendall. Motion hearing held on
8/5/2019. Defendants' Motion to Stay Proceedings pending the outcome of pending
criminal proceedings [34] is granted. Case proceedings are stayed. Status hearing set for
10/30/2019 at 9:00 AM. Status hearing set for 8/20/2019 is stricken. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
